871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jackie H. CAMPBELL, Jr., Plaintiff-Appellant,v.Luther TOWNLEY, Clinic/Hospital Administrator of MorganCounty Regional Correctional Facility, Defendant-Appellee.
No. 89-5074.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Examination of the record indicates that the district court entered an order granting appellee's motion for summary judgment and dismissing appellant's civil rights action on November 30, 1988.  Appellant subsequently served a motion to reconsider that order pursuant to Fed.R.Civ.P. 59(e) upon appellee on December 13, 1988.  Under the time computation rules set forth in Fed.R.Civ.P. 6(a), service of that motion occurred within the ten day period prescribed in Fed.R.Civ.P. 59(e), thereby tolling the time for filing a notice of appeal.  Fed.R.App.P. 4(a).  During the pendency of the motion to reconsider, appellant filed the notice of appeal in this case on December 22, 1988.  On January 6, 1989, the district court denied the motion to reconsider.


3
This court does not have jurisdiction over the appeal.  Fed.R.App.P. 4(a) specifies that a notice of appeal filed prior to the disposition of a timely motion pursuant to Fed.R.Civ.P. 59(e).  "... shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion...."  A timely notice of appeal is mandatory and jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam);  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.